Citation Nr: 1422278	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with sacroiliitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple RO rating decisions.  Note that this issue, along with the issue of entitlement to service connection for asthma, was the subject of a prior Board Remand dated October 2011.  Service connection for asthma was granted in a September 2012 RO decision, therefore, the sole issue remaining in appellate status is as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran was notified that the Veterans Law Judge who conducted the April 2011 RO hearing was no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing.  See 38 C.F.R. § 20.707 (2013).  Prior to the expiration of the period allowed for response, the Veteran requested another videoconference hearing.  The Veteran is therefore entitled to a remand for a further hearing with a current Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO regarding the claim on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy of the notice letter sent to his representative. Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



